UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. Bushido Capital Long/Short Fund Investor Class Shares – BCLSX Semi-Annual Report www.bushidofunds.com March 31, 2014 Bushido Capital Long/Short Fund Shareholder Letter 3/31/14 Fund Overview The Bushido Capital Long/Short Fund utilizes a fundamental value approach to individual stock selection that incorporates both quantitative and qualitative analysis. The Fund will normally hold 35-60 long positions in equity securities deemed to be undervalued. The Fund will employ its flexible value approach to long investments in securities across a company’s entire capital structure when market conditions price other securities of the company at what we view as superior risk-reward prices to the common equity. Additionally, the Fund may short securities of companies that it deems to be suffering a secular decline in the underlying fundamentals of the business. The Fund may also short securities that are deemed to be mispriced relative to the fundamental risk facing the position. Additionally, short securities may be coupled with long positions to form paired trades designed to mitigate sector, market, or country-specific risk. Performance Drivers For the six month period ended 3/31/14, investments with the largest positive performance contribution included Nabors, Patterson-UTI, and Oracle while RSXJ, SkyWest, and C.H. Robinson represented the worst three. For the Fund’s short book, leading contributors to performance were TBT, DDM, and Sotheby’s while the worst came from YCS, IWM, and Eagle Materials. Portfolio Composition The Fund’s asset allocation at quarter end consisted of: long equity (85%), short equity (15%), long fixed income (15%), net flat options (0.0%), and Cash (15%). Of note, the two largest industry exposures, as measured by Bloomberg industry, were Insurance and Oil/Gas at 11% and 7%, respectively. As a percent of net assets, the Fund had a gross exposure of 115% and net exposure of 85%. Our three largest positions were a Fairfax bond, EIRL (Irish ETF), and GREK (Greek ETF). Our three largest short positions were a Euro ETF (FXE), iShares Russell 2000 ETF, and Wisdom Tree Japanese equity ETF (DXJ). On the long side of the portfolio we are invested in four core secular themes that we believe will each generate positive risk adjusted returns across several names in the portfolio. First, we are positioned to benefit from a continued improvement in the U.S. residential real estate market through our holdings in BAC, MRD CN, and JPM. Importantly, the long names expected to benefit from an improvement in housing are still priced at attractive valuations despite improving fundamentals which may help protect us from downside risk. The second secular theme we are looking to exploit is the rapid increase in domestic energy production. We are investing in this theme primarily through companies that are building and operating the infrastructure needed to transport, store and export domestic natural gas, NGLs, oil, and coal (KMI, KMR, CSX). Additionally, we have a position in an energy service company that focuses on land based drilling (NBR). The third theme in the portfolio would include companies that should benefit from a gradual improvement in the US unemployment rate and related employment metrics. These companies would include BAC, JPM and GS. Lastly, the fourth theme is the attractive valuations coupled with shareholder yield in select property & casualty insurance companies. While our portfolio names in the insurance space (AWH, AXS, ENH, PRE, RE) continue to be challenged by the low interest rate environment, we believe improving rates on line and attractive valuations below book value provide an attractive risk/reward proposition. We believe that each of these secular themes may benefit the portfolio for the intermediate to longer term and are not positioning to quickly trade out of the related positions unless the market were to reward us with far higher valuation multiples on the individual stocks. Market Outlook We believe that the broad US equity markets have now entered over-valued territory based on several long-term valuation indicators that we closely follow. Importantly, we do not use the broad market based valuation indicators 1 Bushido Capital Long/Short Fund for trading or market timing purposes, but instead use them as guide posts to inform us of where the market stands relative to historical long-term valuation metrics. We believe that a valuation approach for the market functions much like it would for an individual asset, in that the cheaper multiple you can buy the market for, the higher your expected returns should be over a full market cycle. Current broad based market valuation indicators that we follow would point to valuations for the market being closer to historical market tops than the long-term historic market average. In contrast to the expensive US market, we believe that specific international markets represent attractive valuations and we have invested in single country ETFs to take advantage of these opportunities. We are concerned that the vast amount of liquidity introduced into the global financial system through the workings of the US Federal Reserve, European Central Bank, Bank of Japan, and Bank of England, to name a few, may be artificially supporting risk assets globally given the anemic economic outlook and challenged balance sheets in much of the developed world. Respectfully submitted, John H. Beatson Jr. Bushido Capital Partners Please see the following page for important disclosures. 2 Bushido Capital Long/Short Fund Disclosure Mutual Fund investing involves risk. Principal loss is possible. The Fund may engage in short sales of securities, which involves the risk that losses may exceed original amounts invested. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may also invest in emerging markets, which are generally more volatile, have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that are substantially smaller, less liquid and more volatile with less government oversight than more developed countries. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small and medium-cap companies tend to have limited liquidity and greater price volatility than large-cap companies. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Fund holdings are subject to change and are not recommendations to buy or sell any security. For a complete list of Fund holdings, please refer to the Schedule of Investments in this report. Net Exposure takes the Long percent of net assets and subtracts the Short percent of net assets. Gross Exposure takes the Long percent of net assets and adds to it the Short percent of net assets. Book value is roughly equal to a firm’s total asset minus total liabilities and on a per share basis is calculated as: total common equity divided by number of shares outstanding. This commentary reflects the views of the portfolio manage through March 31, 2014. The manager’s views are subject to change as market and other conditions warrant.No forecasts are guaranteed. This commentary is provided for informational purposes only and is not an endorsement of any security, mutual fund, sector or index.Bushido Capital Partner, its affiliates, employees and clients may hold or trade the securities mentioned in this commentary. Bushido Long/Short Fund is distributed by Quasar Distributors, LLC. 3 Bushido Capital Long/Short Fund Value of $10,000 Investment (Unaudited) This chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2014 1 Year Since Inception(1) Investor Class (without sales load) 9.51% 10.98% Investor Class (with sales load)(2) 4.29% 7.21% 70% S&P 500 Index 30% Barclay’s Government/Credit Index(3) 14.94% 17.01% Morningstar Long/Short Equity Category Index(4) 10.40% 11.33% October 31, 2012. Return reflects a sales load of 4.75%. The 70% S&P 500 Index 30% Barclay’s Government/Credit Index is a blended benchmark consisting of 70% of the S&P 500 Index and 30% of the Barclay’s Intermediate Government/Credit Index. Morningstar Long/Short Equity Category measures the average performance of the funds that currently comprise Morningstar’s Long/Short Equity category. 4 Bushido Capital Long/Short Fund Expense Example (Unaudited) March 31, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees and wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period(October 1, 2013 – March 31, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (10/1/2013) Value (3/31/2014) (10/1/2013 to 3/31/2014) Investor Class Actual(2)(3) Investor Class Hypothetical(4) (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 2.18%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended March 31, 2014 of 7.68%. Excluding dividends and interest on short positions, the actual expenses would be $9.58. Excluding dividends and interest on short positions, the hypothetical expenses would be $9.30. 5 Bushido Capital Long/Short Fund Asset Allocations (Unaudited) as of March 31, 2014 (% of Gross Assets) Top Ten Long Positions March 31, 2014(1) (% of net assets) Fairfax Financial Holdings, 5.800%, 05/15/2021 % iShares MSCI Ireland Capped Fund % Global X FTSE Greece 20 Fund % iShares MSCI Italy Capped Fund % iShares MSCI Austria Capped Fund % Nabors Industries % Toll Brothers Finance, 5.875%, 02/15/2022 % Oracle % Allied World Assurance Company Holdings % Coca Cola Enterprises % Top Five Short Positions March 31, 2014 (% of net assets) Euro Currency Trust Fund -3.5 % WisdomTree Japan Hedged Equity Fund -2.2 % ProShares UltraShort Yen Fund -1.7 % ProShares UltraShort 20+ Year Treasury Fund -1.5 % Stein Mart -0.9 % Fidelity Institutional Government Portfolio is excluded from the Top Ten Holdings. 6 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) March 31, 2014 Description Shares Value COMMON STOCKS – 66.0% Aerospace & Defense – 1.5% Northrop Grumman $ Agriculture – 4.8% Lorillard Philip Morris International Reynolds American Banks – 4.5% Bank Of America Goldman Sachs Group JPMorgan Chase Beverages – 1.8% Coca-Cola Enterprises Diversified Financial Services – 1.6% Credit Acceptance* Healthcare-Products – 1.4% St. Jude Medical Household Products/Wares – 1.5% Tupperware Brands Insurance – 10.8% Allied World Assurance Company Holdings (a) American International Group Assurant Axis Capital Holdings Endurance Specialty Holdings (a) Everest Re Group PartnerRe (a) Iron/Steel – 1.6% POSCO – ADR Machinery-Diversified – 1.8% Flowserve See Notes to the Financial Statements 7 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) – Continued March 31, 2014 Description Shares Value COMMON STOCKS – 66.0% (CONTINUED) Media – 4.6% DIRECTV* $ Starz – Class A* Viacom – Class B Oil & Gas – 7.0% Apache Ensco – Class A Nabors Industries Patterson-UTI Energy Packaging & Containers – 4.9% Ball Silgan Holdings UFP Technologies* Pipelines – 3.1% Kinder Morgan (a) Kinder Morgan Management* Real Estate – 3.0% Annaly Capital Management – REIT Melcor Developments Retail – 5.6% AutoZone* Francesca’s Holdings* HSN Nordstrom Software – 3.4% Dun & Bradstreet Oracle See Notes to the Financial Statements 8 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) – Continued March 31, 2014 Description Shares/Par Value COMMON STOCKS – 66.0% (CONTINUED) Transportation – 3.1% CSX (a) $ Expeditors International of Washington (a) Total Common Stocks (Cost $4,119,850) CORPORATE BONDS – 14.4% Financial Services – 1.5% Leucadia National 5.500%, 10/18/2023 (a) $ Homebuilders – 3.9% MDC Holdings 5.375%, 07/01/2015 (a) 5.625%, 02/01/2020 (a) Ryland Group 6.625%, 05/01/2020 (a) Toll Brothers Finance 5.875%, 02/15/2022 (a) Insurance – 5.0% Allied World Assurance Company Holdings 5.500%, 11/15/2020 (a) Fairfax Financial Holdings 5.800%, 05/15/2021 (a) (b) Packaging & Containers – 0.9% Ball 5.750%, 05/15/2021 (a) Retail – 1.7% Darden Restaurants 4.500%, 10/15/2021 (a) Software – 1.4% Moody’s 5.500%, 09/01/2020 (a) Total Corporate Bonds (Cost $974,126) See Notes to the Financial Statements 9 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) March 31, 2014 Description Shares Value EXCHANGE TRADED FUNDS – 16.8% Global X FTSE Argentina 20 Fund $ Global X FTSE Greece 20 Fund iShares MSCI Austria Capped Fund iShares MSCI Ireland Capped Fund iShares MSCI Italy Capped Fund Market Vectors Russia Fund Market Vectors Russia Small-Cap Fund Total Exchange Traded Funds (Cost $1,162,347) SHORT-TERM INVESTMENT – 6.6% Fidelity Institutional Government Portfolio, 0.01%^ (Cost $460,275) Total Investments – 103.8% (Cost $6,716,598) Other Assets and Liabilities, Net – (3.8)% ) Total Net Assets – 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short. As of March 31, 2014, the value of collateral was $1,378,694.(b)Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.”As of March 31, 2014, the value of this investment was $285,276 or 4.1% of total net assets. ^ Variable rate security- The rate shown is the rate in effect as of March 31, 2014. ADR – American Depository Receipt REIT – Real Estate Investment Trust See Notes to the Financial Statements 10 Bushido Capital Long/Short Fund Schedule of Securities Sold Short (Unaudited) March 31, 2014 Description Shares Value COMMON STOCKS – 1.2% Home Furnishings – 0.3% La-Z-Boy $ Retail – 0.9% Stein Mart Total Common Stocks (Proceeds $83,416) EXCHANGE TRADED FUNDS – 13.5% Euro Currency Trust Fund* iShares Nasdaq Biotechnology Fund iShares Russell 2000 Fund ProShares UltraShort 20+ Year Treasury Fund* ProShares UltraShort Yen Fund* WisdomTree Japan Hedged Equity Fund Total Exchange Traded Funds (Proceeds $946,099) Total Securities Sold Short (Proceeds $1,029,515) $ * Non-income producing security. See Notes to the Financial Statements 11 Bushido Capital Long/Short Fund Statement of Assets and Liabilities (Unaudited) March 31, 2014 ASSETS: Investments, at value (cost $6,716,598) $ Cash Deposits at broker(1) Receivable for adviser reimbursements Receivable for investment securities sold Receivable for capital shares sold Prepaid expenses Dividends and interest receivable Total assets LIABILITIES: Securities sold short, at value (proceeds $1,029,515) Payable for investment securities purchased Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued distribution & shareholder service fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on: Investments and translations of foreign currency Securities sold short Total net assets $ Net Assets $ Shares issued and outstanding(2) Net asset value, redemption price and, minimum offering price per share(3) $ Maximum offering price per share ($11.58/0.9525)(4) $ Pledged as collateral for securities sold short. Unlimited shares authorized. A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 4.75%. See Notes to the Financial Statements 12 Bushido Capital Long/Short Fund Statement of Operations (Unaudited) For the Six Months Ended March 31, 2014 INVESTMENT INCOME: Dividend income $ Less: foreign taxes withheld ) Interest income Total investment income EXPENSES: Fund administration & accounting fees (See Note 5) Investment adviser fees (See Note 5) Transfer agent fees (See Note 5) Custody fees (See Note 5) Audit fees Dividends & broker interest on short positions Distribution and/or shareholder service fees (See Note 6) Compliance fees (See Note 5) Legal fees Federal & state registration fees Trustee fees Other Postage & printing fees Total expenses before reimbursement Less: reimbursement from investment adviser (See Note 5) ) Net expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on transactions from: Investments and translations of foreign currency Options purchased ) Securities sold short ) Options written Net change in unrealized appreciation on: Investments and translations of foreign currency Options purchased Securities sold short Options written Net realized and unrealized gain (loss) on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 13 Bushido Capital Long/Short Fund Statements of Changes in Net Assets Six Months Ended For the Period March 31, 2014 Inception Through (Unaudited) September 30, 2013(1) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on transactions from: Investments and translations of foreign currency Options purchased ) ) Securities sold short ) ) Options written ) Net change in unrealized appreciation (depreciation) on: Investments and translations of foreign currency Options purchased ) Securities sold short ) Options written ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestments of distributions — Payments for shares redeemed ) ) Redemption fees — — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains ) — Total dividends and distributions ) — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment loss of $(5,797) and $(9,704) $ $ Inception date of the Fund was October 31, 2012. See Notes to the Financial Statements 14 Bushido Capital Long/Short Fund Financial Highlights For a Fund share outstanding throughout the period. For the Six For the Period Months Ended Inception through March 31, 2014 September 30, 2013(1) (Unaudited) (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment gain (loss) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — — Dividends from net capital gains ) — Total distributions ) — Paid-in capital from redemption fees — — Net asset value, end of period $ $ TOTAL RETURN(2) %(3) %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets: Before expense reimbursement %(4) %(4) After expense reimbursement %(4) %(4) Ratio of expenses excluding dividends & interest on short positions to average net assets: Before expense reimbursement %(4) %(4) After expense reimbursement %(4) %(4) Ratio of net investment loss to average net assets: Before expense reimbursement )%(4) )%(4) After expense reimbursement %(4) )%(4) Portfolio turnover rate 21
